Notice of Pre-AIA  or AIA  Status
1.   	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.    
	Response to Amendment
3.	Applicant’s amendments filed 4/28/2022 regarding the claims are accepted and entered. In this amendment, claims 1, 2-3, 5-10, 12-17, and 20 have been amended and claims 4, 11, and 18-19 have been canceled. In response, duplicate claim objection and the 112 rejections are withdrawn.
Response to Argument
4.	Applicant’s arguments filed on 4/28/2022 regarding the prior art have been fully considered, specifically, although a new ground of rejection is necessitated by applicant’s amendments, the rejection is maintained that prior art Jha discloses the new feature as demonstrated more fully below:
	Applicant argues that a machine learning model trained using data associated with a first geographic area is subsequently used to classify land use of a second geographic area for which land use data is lacking,… and not in the land use classification of the same first geographic area at a different time, as taught by Jha (Remark, p. 11 para 2).
	
The Examiner respectfully disagrees. Claims 1, 8, and 15, recite “classifying, by the one or more computer processors, land use for map grid cells of a second geographic area using the machine learning model, wherein the second geographic area lacks land use data.” There is no recitation in the claims to clarify that using the first land use data associated with a first geographic area to classify land use of map grid cells for a second geographic area. In addition, the claims do not recite, e.g. receiving other geographic area as a second geographic area, or a second geographic area is an area different than a first geographic area. Further, there is no explanation in the specification for such a second geographic area. Thus, the argument is not persuasive.
         Claim Objections

5.   	Claim 1 is objected to because of the following informalities:
In claim 1, last line before the “and” missing “;” Appropriate correction is required.

Claim Rejections - 35 USC § 112 
6. 	Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
      a. The recitation in claims 6, 13, and 20, “ranking the map grid cells of the second geographic area” that is not found in the original specification. The specification only discloses, e.g. ranks the set of map grid cells according to a relative scaling, such as ranking the cells from coolest to warmest cell, see para [0021], or ranking of the map grid cells such as visual indication using different colors for different cell ranking on the map, see para [0024]. There is no ranking for specific ranking for the second geographic area.
      b. Similarly, claims 7 and 14 recite “ranking the map grid cells of the second geographic area” are rejected for the same reason as stated in a. above.
 Thus, the written description requirement of 112(a) was not satisfied. 

7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-3, 5-10, 12-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a. The recitation in claims 1, 8, and 15, “mapping, …, the geographic data and temperature data” is indefinite. It is unclear whether this “temperature data” is the “surface temperature data”? It is noted that surface temperature and temperature (e.g. environment / ambient) are different temperatures.
	b. Further, in claim 1, “accurately associate the land use data and temperature statistics for the first set of map grid cells” lacks antecedent basis. 
	c. Further, in claims 8 and 15, “to train … according to the land use data and the temperature statistics, wherein the training comprises … accurately associate the land use data and temperature statistics” lack antecedent basis. It is unclear whether this refers to the temperature statistics for each map grid cell? 
	d. The recitation in claims 5 and 12, “a weather forecasting model according to the land use map” lacks antecedent basis. It is unclear whether this land use map refers for the first or the second geographic area?
	e. The recitation in claims 6, 13, and 20, “ranking, …, the map grid cells of the second geographic area according to the temperature statistics” is indefinite. It is unclear whether this temperature statistics refer to “temperature statistics for each map grid cell of the first set of map grid cells” OR “the temperature statistics of the first set of map grid cells” as recited prior in claims 1, 8, and 15?
	 f. The recitation in claim 7, “ranking, …, the map grid cells of the second geographic area according to the temperature statistics” is indefinite. It is unclear whether this temperature statistics refer to “temperature statistics for each map grid cell of the first set of map grid cells” OR “the temperature statistics of the first set of map grid cells” as recited prior in claim 1?
	g. The recitation in claim 14, “to rank the map grid cells according to the temperature statistics” lacks antecedent basis. It is unclear whether the map grid cells of the first or the second geographic area? 
	h. Further, in claims 7 and 14, “a land use map for the second geographic area” is indefinite. It is unclear whether this limitation is the same as recited in claims 1 and 8?
	Dependent claims are rejected for the same reason as respective parent claim.
Due to number of 35 USC 112 (b) rejections, the claims have been treated on their merits as best understood by the Examiner.
Examiner note: It is suggested to be consistent when using the same terms/limitations.

9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers


10.	Claim 13 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The recitation in claim 13, “the computer program product according to claim 11” is improper dependent form because claim 11 is cancelled. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
 Statements of § 102 and 103
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103 
12.	The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


13.	Claims 1-3, 5-10, 12-17, and 20 are rejected under AIA  35 U.S.C. 103 as being over Jha et al, hereinafter Jha (US 2021/0209803 – of record) in view of Singh et al, hereinafter Singh (US patent 7,702,597 – of record) as evidenced by reference of Quesada et al, hereinafter Quesada (5 algorithms to train a neural network – of record). 
As per Claims 1, 8, and 15, Jha teaches a computer implemented method, a program product, and a system for classifying land use, the method comprising: 
 receiving, by one or more computer processors, geographic data and land use data for a first geographic area (Fig 2, step 201, [0011]-[0013], [0078] ); 
receiving, by the one or more computer processors, surface temperature data for the first geographic area (Figs 2A, 2C, see [0014], [0024], [0156]);
mapping, by the one or more computer processors [0037], the geographic data and temperature data to a first set of map grid cells (Figs 2A-2B, [0050]-[0051]);  
determining, by the one or more computer processors, temperature statistics for each map grid cell of the first set of map grid cells (Fig 2A-2B, [0024]-[0025], [0049], [0129]);
training, by the one or more computer processors, a machine learning model (see [0029], [0189]. It is noted that Linear regression model is both a statistical algorithm and a machine learning algorithm in GeoAI, see [0001, [0010] ) according to the land use data and the temperature statistics of the first set of map grid cells (see [0129]-[0130], [0154]);
classifying, by the one or more computer processors, land use for map grid cells of a second geographic area using the machine learning model, wherein the second geographic area lacks land use data (Fig 1A shows classified land use, e.g. area with no vegetable or area with moderate vegetable. It is assumed the area with moderate vegetable considered “a first geographic area” and the area with no vegetable considered “lacks land use area or a second geographic area”. Similarly, as shown in Figs 1B-1F. It is apparent Jha using GeoAI to train a first area data, e.g. with moderate vegetable and use it to classify a second area that shows no vegetable;  
generating, by the one or more computer processors, a land use map for the second geographic area according to the map grid cells of the second geographic area (Figs 1A-1F show different areas of different classes, [0112]-[0127] ); and 
providing the land use map of the second geographic area (see [0154]-[0155], [0159]-[0160] ).
Jha does not explicitly teach the training comprises minimizing a loss function for neural network node weight values which accurately associate the land use data and temperature statistics for the first set of map grid cells.
Singh teaches the training comprises minimizing a loss function for neural network node weight values (col 1 lines 55-58, col 5 line 26-37. Training neural network using non-linear Quasi Newton algorithm as evidenced of Quesada) which accurately associate the land use data and temperature statistics for the first set of map grid cells (col 2 lines 23-25 and 45-49, col 8 lines 30-39).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Jha to train a machine learning model to minimize a loss function as taught by Singh that would enhance the system of Jha for accuracy of classification by minimizing inconsistencies and errors in yield prediction (Singh, abstract).  
As per Claims 2, 9, and 16, Jha teaches the computer implemented method, program product and system according to claims 1, 8, and 15, further comprising: training, by the one or more computer processors, the machine learning model according to population data associated with the first geographic area (e.g. dense vegetation cover considered “population data”, Figs 1A, 6A, dense scrubs in Fig 1E).  
As per Claims 3, 10, and 17, Jha teaches the computer implemented method, program product and system according to claims 1, 8, and 15, further comprising: training, by the one or more computer processors, the machine learning model according to physical data associated with the first geographic area (Fig 1B shows, e.g. shallow/dense surface water considered “physical data”, also see Fig 4A).
 As per Claims 5 and 12, Jha teaches the computer implemented method and program product according to claims 1 and 8, further comprising generating, by the one or more computer processors, a weather forecasting model according to the land use map (Fig 5, step 503 meteorological data, [0187]).
As per Claims 6, 13, and 20, Jha teaches the computer implemented method, program product and system according to claims 1, 8, and 15, further comprising: ranking, by the one or more computer processors, the map grid cells of the second geographic area according to the temperature statistics (Fig 2C, e.g. no urban heat island, [0129]-[0130]); and Page 3 of 13Docket No. P201909330US01 Application No. 17/066,517providing, by the one or more computer processors, an indication of the map grid cell ranking as part of the land use map of the second geographic area (Table of Fig 2C).  
As per Claims 7 and 14, Jha teaches the computer implemented method, program product according to claims 1 and 8, further comprising: 
ranking, by the one or more computer processors, the map grid cells of the second geographic area according to the temperature statistics (Fig 2C, e.g. no urban heat island, [0129]-[0130]); generating, by the one or more computer processors, a land use map for the second geographic area according to the machine learning model (Fig 2, step 211, [0154],[0159]); and providing, by the one or more computer processors, an indication of the map grid cell ranking as part of the land use map of the second geographic area (Table of Fig 2C).  
                                                Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-
7150 can normally be reached on Mon-Fri between 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/
 Examiner, Art Unit 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863